Exhibit 10.1

 
 
[auto.jpg]
 Sara Partin
 Senior Vice President, Chief Human Resources Officer
Direct Line: 949.862.3069
sara.partin@autoweb.com
 
AutoWeb, Inc.
18872 MacArthur Blvd., Suite 200
Irvine, CA 92612-1400
Phone: (949) 225-4500
www.autoweb.com
 

 
 
November 21, 2018
 
Joseph P. Hannan
[Personal Residence Address Redacted]


Re: Offer of Employment
 
Dear Mr. Hannan:
 
This letter confirms the terms and conditions upon which AutoWeb, Inc., a
Delaware corporation (“Company”) is offering employment to you. Note that this
offer of employment and your employment by the Company is subject to and
contingent upon (i) approval of the terms of this offer and your appointment as
an officer of the Company by the Company’s board of directors and (ii) various
conditions and requirements that must be completed prior to commencement of
employment, which conditions and requirements are set forth below.
 
1.           Employment.
 
(a)           Effective as of the date you commence employment with the Company
(“Commencement Date”), which date, subject to the satisfaction of the items
noted in the introductory paragraph of this letter, is anticipated to be
December 17, 2018, the Company will employ you in the capacity set forth on the
Exhibit A attached hereto (“Offer Letter Schedule”). In such capacity, you will
report to such person or persons as may be designated by the Company from time
to time.
 
(b)           Your employment is at will and not for a specified term and may be
terminated by the Company or you at any time, with or without cause or good
reason and with or without prior, advance notice. This “at-will” employment
status will remain in effect throughout the term of your employment by the
Company and cannot be modified except by a written amendment to this offer
letter that is executed by both parties (which in the case of the Company, must
be executed by the Company’s Chief Human Resources Officer) and that expressly
negates the “at-will” employment status.
 
2.           Compensation, Benefits and Expenses. As compensation for the
services to be rendered by you pursuant to this agreement, you will receive the
payments and be entitled to participate in the benefits set forth below, subject
to the terms and conditions set forth below or in such payment or benefit plans
or arrangements. If at any time a conflict between anything in this letter and
the applicable benefit plan arises, the terms of the benefit plan controls. Your
compensation and benefits shall be paid or made available in accordance with the
Company’s normal payroll and other practices and policies of the Company.
 
(a)           The Company hereby agrees to pay you a base salary as set forth on
the Offer Letter Schedule.
 
 
 
 

Jospeh P. Hannan
Offer Letter
November 21, 2018
Page 2
 


 

 
 
(b)           You shall be eligible to participate in annual incentive
compensation plans, if any, that may be adopted by the Company from time to time
and that are afforded generally to persons employed by the Company at your
employment level and position, geographic location and applicable department or
operations within the Company (subject to the terms and conditions of any such
annual incentive compensation plans). Should such an annual incentive
compensation plan be adopted for any annual period, your target annual incentive
compensation opportunity will be as established by the Company for each annual
period, which may be up to a percentage set forth on the Offer Letter Schedule
of your annualized rate (i.e., 24 X Semi-monthly Rate) based on achievement of
objectives specified by the Company each annual incentive compensation period
(which may include Company-wide performance objectives; divisional, department
or operations performance objectives and/or individual performance objectives,
allocated between and among such performance objectives as the Company may
determine) and subject to adjustment by the Company based on the Company’s
evaluation and review of your overall individual job performance in the sole
discretion of the Company. Specific annual incentive compensation plan details,
target incentive compensation opportunity and objectives for each annual
compensation plan period will be established each year. Awards under annual
incentive plans may be prorated by the Company in its discretion for a variety
of factors, including time employed by the Company during the year, adjustments
in base compensation or target award percentage changes during the year, and
unpaid time off. You understand that the Company’s annual incentive compensation
plans, their structure and components, specific target incentive compensation
opportunities and objectives, the achievement of objectives and the
determination of actual awards and payouts, if any, thereunder are subject to
the sole discretion of the Company. Awards, if any, under any annual incentive
compensation plan shall only be earned by you, and payable to you, if you remain
actively employed by the Company through the date on which award payouts are
made by the Company under the applicable annual incentive compensation plan. You
will not earn any such award if your employment ends for any reason prior to
that date.
 
(c)           You shall be entitled to participate in such ordinary and
customary benefits plans afforded generally to persons employed by the Company
at your employment position and level and geographic location (subject to the
terms and conditions of such benefit plans, your enrollment in the plans and
making of any required employee contributions required for your participation in
such benefits, your ability to qualify for and satisfy the requirements of such
benefits plans). Upon commencement of employment with the Company, you will
begin accruing vacation under the Company’s vacation accrual policy at the rate
set forth on the Offer Letter Schedule. Accrual of vacation is subject to a
limitation on accrual as set forth in the Company’s vacation accrual policy.
 
(d)           You are solely responsible for the payment of any tax liability
that may result from any compensation, payments or benefits that you receive
from the Company. The Company shall have the right to deduct or withhold from
the compensation due to you hereunder any and all sums required by applicable
federal, state, local or other laws, rules or regulations, including, without
limitation federal and state income taxes, social security or FICA taxes, and
state unemployment taxes, now applicable or that may be enacted and become
applicable during your employment by the Company.
 
(e)           Upon termination of your employment by either party, whether with
or without cause, you will be entitled to receive only that portion of your
compensation, benefits, reimbursable expenses and other payments and benefits
required by applicable law or by the Company’s compensation or benefit plans,
policies or agreements in which you participate and pursuant to which you are
entitled to receive the compensation or benefits thereunder under the
circumstances of and at the time of such termination (subject to and payable in
accordance with the terms and conditions of such plans, policies or agreements).
 
 
 
 

Jospeh P. Hannan
Offer Letter
November 21, 2018
Page 3
 


 

 
 
3.            Pre-Hire Conditions and Requirements. This offer of employment and
your employment by the Company is contingent upon various conditions and
requirements for new hires that must be completed prior to commencement of
employment. These conditions and requirements include, among other things, the
following:
 
(i)
Completed Application of Employment.
 
(ii)
 A Consent to Conduct a Background Check and the successful completion of the
Company’s background check.
 

(ii)
 Consent to Conduct a Background Check and the successful completion of the
Company’s background check.Your acceptance, execution and delivery of this offer
letter.


(iii)
Your execution and delivery of your acknowledgment and agreement to the
Company’s Employee Confidentiality Agreement and accompanying exhibits and
schedules, Mutual Agreement to Arbitrate, Employee Handbook and the various
policies included therein, Securities Trading Policy, and Code of Conduct and
Ethics.
 
(iv)
Your compliance with all applicable federal and state laws, rules, regulation
and orders, including (1) your execution and delivery of an I-9 Employment
Eligibility Verification together with complying verification documents; and (2)
your execution and delivery of a W-4 Employee’s Withholding Allowance
Certificate. Upon your acceptance of this offer letter, you will be provided
instructions how to access online, sign and return these documents.
 
The documents referenced in Sections 3 (i) (ii), (iii) and (iv) above are
referred to herein as the “Standard Employee Documents.”
 
4.          Amendments and Waivers. This agreement may be amended, modified,
superseded, or cancelled, and the terms and conditions hereof may be waived,
only by a written instrument signed by the parties hereto or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power, or privilege hereunder will operate as a waiver
thereof, nor will any waiver on the part of any party of any right hereunder,
nor any single or partial exercise of any rights hereunder, preclude any other
or further exercise thereof or the exercise of any other right hereunder.
 
5.          Notices. Any notice required or permitted under this agreement will
be considered to be effective in the case of (i) certified mail, when sent
postage prepaid and addressed to the party for whom it is intended at its
address of record, three (3) days after deposit in the mail; (ii) by courier or
messenger service, upon receipt by recipient as indicated on the courier's
receipt; or (iii) upon receipt of an Electronic Transmission by the party that
is the intended recipient of the Electronic Transmission. The record addresses,
facsimile numbers of record, and electronic mail addresses of record for you are
set forth on the signature page to this agreement and for the Company as set
forth in the letterhead above and may be changed from time to time by notice
from the changing party to the other party pursuant to the provisions of this
Section 5. For purposes of this Section 5, "Electronic Transmission” means a
communication (i) delivered by facsimile, telecommunication or electronic mail
when directed to the facsimile number of record or electronic mail address of
record, respectively, which the intended recipient has provided to the other
party for sending notices pursuant to this Agreement and (ii) that creates a
record of delivery and receipt that is capable of retention, retrieval, and
review, and that may thereafter be rendered into clearly legible tangible form.
 
 
 
 

Jospeh P. Hannan
Offer Letter
November 21, 2018
Page 4
 


 

 
6.           Choice of Law. This agreement, its construction and the
determination of any rights, duties or remedies of the parties arising out of or
relating to this agreement will be governed by, enforced under and construed in
accordance with the laws of the State of California, regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws of such
state.
 
7.           Severability. Each term, covenant, condition, or provision of this
agreement will be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision will be deemed to be invalid or
unenforceable, the arbitrator or court finding such invalidity or
unenforceability will modify or reform this agreement to give as much effect as
possible to the terms and provisions of this agreement. Any term or provision
which cannot be so modified or reformed will be deleted and the remaining terms
and provisions will continue in full force and effect.
 
8.           Interpretation. Every provision of this agreement is the result of
full negotiations between the parties, both of whom have either been represented
by counsel throughout or otherwise been given an opportunity to seek the aid of
counsel. No provision of this agreement shall be construed in favor of or
against any of the parties hereto by reason of the extent to which any such
party or its counsel participated in the drafting thereof. Captions and headings
of sections contained in this agreement are for convenience only and shall not
control the meaning, effect, or construction of this agreement. Time periods
used in this Agreement shall mean calendar periods unless otherwise expressly
indicated.
 
9.           Entire Agreement. This Agreement, together with the Standard
Employee Documents, is intended to be the final, complete and exclusive
agreement between the parties relating to the employment of you by the Company
and all prior or contemporaneous understandings, representations and statements,
oral or written, are merged herein. No modification, waiver, amendment,
discharge or change of this agreement shall be valid unless the same is in
writing and signed by the party against which the enforcement thereof is or may
be sought.
 
10.         Counterparts; Facsimile or PDF Signature. This agreement may be
executed in counterparts, each of which will be deemed an original hereof and
all of which together will constitute one and the same instrument. This
agreement may be executed by facsimile or PDF signature by either party and such
signature shall be deemed binding for all purposes hereof, without delivery of
an original signature being thereafter required.
 
This offer shall expire thirty (30) calendar days from the date of this offer
letter. Should you wish to accept this offer and its terms and conditions,
please confirm your understanding of, agreement to, and acceptance of the
foregoing by signing and returning to the undersigned the duplicate copy of this
offer letter enclosed herewith.
 
 
AUTOWEB, INC.
 
 
 
By:/s/ Sara
Partin                                                                
Sara Partin
Senior Vice President,
Chief Human Resources Officer
Accepted and Agreed
as of the date
first written above:
 
 
/s/ Joseph P. Hannan 

 Joseph P. Hannan

[Personal Residence Address Redacted] 
 
 
 
 

Jospeh P. Hannan
Offer Letter
November 21, 2018
Page 5
 

 
Exhibit A
Offer Letter Schedule
 
 
 
Employment Capacity/Title: EVP, Chief Financial Officer
 
Employment Commencement Date: December 17, 2018

 
Base Salary: Semi-monthly Rate of Fourteen Thousand Five Hundred Eighty-four
Dollars ($14,584) which equates to an annualized rate of approximately Three
Hundred Fifty Thousand Dollars ($350,000).
 
Annual Incentive Compensation Target: 55%
 
Stock Options: 120,000. Priced at closing price of common stock on The Nasdaq
Capital Market on Commencement Date. Stock Options shall be granted as
inducement options under NASDAQ rules.
 
Sign On Bonus: One Hundred Thousand Dollars ($100,000) minus applicable state
and federal withholdings payable within 30 days of employment commencement date.
 
Vacation Accrual Rate: Vacation accrues at a rate equal to 3 weeks (120 hours
for full-time employees) per year (5 hours per pay period).
 
 
 
/s/
JPH                                                                                                  
/s/ SP                             

Employee Initials                                                            
                     Company Initials
 
 
